Citation Nr: 1702123	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  16-35 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 24, 2014, for the grant of service connection for soft tissue sarcoma, to include malignant gastrointestinal stromal tumor with metastasis to the liver associated with herbicide exposure.

2.  Entitlement to an effective date earlier than February 24, 2014, for the grant of service connection for metastatic cancer of the liver.

3.  Entitlement to an effective date earlier than February 24, 2014, for the award of special monthly compensation at the housebound rate.  


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to May 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This rating decision implemented the grant of service connection for the issues currently on appeal, which included assigning the initial ratings and effective dates, as determined in a November 2015 Board decision.  

In December 2016, the Veteran perfected an appeal to the Board for the issues of entitlement to service connection for sleep disorders, erectile dysfunction, gastrointestinal reflux disease (GERD), and hypertension, to include as due to his service connected PTSD.  The Veteran also perfected an appeal to the issue of entitlement to an increased rating for his service connected PTSD.  

On January 17, 2017, these issue were certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a). 

As the required notifications have not been sent in regards to the VA Form 9 filed in December 2016, the Board declines to take any further action on those issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for gastrointestinal stromal tumor in April 2009.

2.  In November 2009, the RO denied the Veteran's claim; the Veteran did not appeal this issue within the applicable time frame.

3.  On February 24, 2014, the Veteran again filed a claim of entitlement to service connection for soft tissue sarcoma, claimed as spots on the liver and lungs.

4.  In November 2015, pursuant to the Board's decision in November 2015 that granted the claim of entitlement to service connection for soft tissue sarcoma, the RO assigned initial disability ratings of 100 percent for soft tissue sarcoma, to include malignant gastrointestinal stromal tumor with metastasis to the liver, and metastatic cancer of the liver, each effective from February 24, 2014, the date of receipt of his claim for soft tissue sarcoma, claimed as spots on the liver and lungs.  

5.  The RO also awarded the Veteran entitlement to special monthly compensation (SMC) pursuant to § 1114, effective from February 24, 2014.  

6.  From February 24, 2014, the Veteran has been in receipt of a 100 percent rating for each soft tissue sarcoma and metastasis cancer of the liver; prior February 24, 2014, the Veteran did not have a service-connected disability rated as 100 percent disabling as his sole service-connected disability, his PTSD, was evaluated as 30 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 24, 2014, for the award of service connection for soft tissue sarcoma, to include malignant gastrointestinal stromal tumor with metastasis to the liver have not been met.  38 C.F.R. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.401 (2015).

2.  The criteria for an effective date prior to February 24, 2014, for the award of service connection for metastatic liver cancer have not been met.  38 C.F.R. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.401 (2015).

4.  The criteria for an effective date prior to February 24, 2014, for the award of SMC pursuant to § 1114 have not been met.  38 C.F.R. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.401, 3.816 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2009, the Veteran filed a claim of entitlement to service connection for gastrointestinal stromal tumor.  This claim was denied in a November 2009 rating decision.  Thereafter, the Veteran did not file a Notice of Disagreement (NOD) to this rating decision.  Therefore, the April 2009 rating decision became final.

On February 24, 2014, the Veteran filed a claim to reopen this issue, now claimed as soft tissue sarcoma, spots on the liver and lungs.  In November 2015, the Board ultimately granted service connection for this disorder.  Thereafter, also in November 2015, the RO assigned initial disability ratings of 100 percent for soft tissue sarcoma, to include malignant gastrointestinal stromal tumor with metastasis to the liver, and metastatic cancer of the liver, each effective from February 24, 2014, the date of receipt of his claim for soft tissue sarcoma, spots on the liver and lungs.  In addition, based on the statutory regulations that govern special monthly compensation pursuant to § 1114, the RO also awarded the Veteran SMC from February 24, 2014.  

The Veteran initiated an appeal by filing a timely NOD contesting the assignation of the February 24, 2014 effective date for all three grants promulgated in that November 20	15 rating decision.  For the reasons and bases discussed below, the Board finds there are no grounds for assigning effective dates earlier than February 24, 2014, for the award of service connection for these claims, to include the assignment of SMC at the housebound rate.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Here, the record shows the Veteran filed a petition to reopen a previously denied claim for service connection for soft tissue sarcoma on February 24, 2014.  Thereafter, in promulgating the Board's grant, the RO separated the Veteran's disability into service connection soft tissue sarcoma, to include malignant gastrointestinal stromal tumor with metastasis to the liver, and service connection for metastatic liver cancer, and assigned both disabilities initial ratings of 100 percent, effective from February 24, 2014.  Thus, according to 38 U.S.C.A. § 5110(a), the effective dates generally can be no earlier than February 24, 2014, since this is the date of receipt of his claims.  

Moreover, although there is an exception to disabilities for which presumptive service connection is granted based on in-service herbicide exposure.  38 C.F.R. § 3.816.  This exception, however, does not apply to this case because presumptive service connection for sarcomas was in effect at the time of the initial denial of service connection.

Further, the Board notes the Veteran is in receipt of SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114 (s).  Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

As discussed above, the Veteran was awarded 100 percent ratings for soft tissue sarcoma and metastatic liver cancer, each effective from February 24, 2014.  Prior to February 24, 2014, the Veteran did not meet the statutory requirements for SMC at the housebound rate as his only service-connected disability was his PTSD, which was rated as 30 percent disabling.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claims for effective dates earlier than February 24, 2014, for all of the issues currently on appeal.  And because the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is denied.


ORDER

Entitlement to an effective date earlier than February 24, 2014, for the grant of service connection for soft tissue sarcoma, to include malignant gastrointestinal stromal tumor with metastasis to the liver associated with herbicide exposure is denied.

Entitlement to an effective date earlier than February 24, 2014, for the grant of service connection for metastatic cancer of the liver is denied.

Entitlement to an effective date prior to February 24, 2014, for the grant of SMC at the housebound rate is denied. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


